—Appeal by defendant from a judgment of the County Court, Suffolk County (Farley, J.), rendered November 13, 1981, convicting him of murder in the second degree, robbery in the first degree, burglary in the second degree, and conspiracy in the fourth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial (Corso, J.), after a hearing, of those branches of defendant’s omnibus motion which were to suppress statements made by him to the police and to suppress in-court identification testimony.
Judgment affirmed.
The trial court did not err in denying defendant’s motion to relieve assigned counsel and appoint new counsel. Defendant made his motion just prior to jury selection and failed to articulate a compelling reason for the court to allow defendant such a last-minute delay (People v Medina, 44 NY2d 199).
The court correctly refused to suppress defendant’s confession. Although defendant was represented by counsel on misdemeanor charges pending in the Southampton Justice Court at the time he was questioned by the detectives on the instant charge, the detectives were unaware of the prior arrest. In the absence of any actual knowledge of the prior unrelated charge, the police were under no obligation to inquire whether *871defendant was represented by counsel (see, People v Bertolo, 65 NY2d 111; People v Servidio, 54 NY2d 951). Consequently, defendant’s confession was properly admitted into evidence.
Defendant’s remaining contentions have been considered and found to be without merit. Mangano, J. P., Gibbons, Thompson and Kunzeman, JJ., concur.